Citation Nr: 0201375	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  00-05 068	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to an increased rating for the service-connected 
irritable colon syndrome, currently rated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1965 to February 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in July 2001.  

In support of the claim for increase, the veteran submitted 
outpatient treatment records from 1999 showing an increase in 
his gastroesophageal reflux disease (GERD).  In addition, a 
VA examination report in December 1999 noted an impression of 
esophageal reflux.  

At his recent hearing, the veteran provide testimony as to 
the severity of the GERD.  As GERD represents a disability 
separate and distinct from the service-connected irritable 
colon syndrome, the Board refers this matter to the RO for 
further consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected irritable colon syndrome 
is shown to be productive of a level of impairment that more 
nearly approximates that of severe disability manifested by 
diarrhea with crampy pain three to four times per week, with 
more or less constant abdominal stress; neither material 
weight loss, hematemesis, melena, anemia nor severe 
impairment of health is demonstrated.  



CONCLUSION OF LAW


The criteria for the assignment of a 30 percent evaluation 
for the service-connected irritable colon syndrome have been 
met.  38 U.S.C.A. 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. 4.7, 4.114 including Diagnostic Code 7319 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, the RO granted service connection for irritable 
colon syndrome in July 1975 and assigned a noncompensable 
rating under Diagnostic Code 7319.  The veteran timely 
appealed from that determination.  

In a February 1976 decision, the Board assigned an increased 
rating of 10 percent for the service-connected irritable 
colon syndrome based on a showing of moderately severe 
symptomatology, even though physical findings were 
unremarkable.  

More recently, the veteran submitted another claim for 
increase in November 1999.  In support of his claim, the 
veteran submitted VA outpatient treatment records from 1999 
showing diagnoses of GERD and severe diverticulosis.  

The veteran was afforded a VA examination in December 1999.  
The veteran complained of having epigastric burning and 
discomfort that came on usually about 10 to 15 minutes after 
a meal and radiated into his retrosternal region.  The 
discomfort occasionally came at night and would awaken him 
from sleep as often as once per week.  The veteran also 
reported having episodes of diarrhea preceded by crampy pain.  
The impression was that of esophageal reflux requiring 
moderate to large amounts of proton pump inhibitors for 
symptomatic control.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in July 2001.  The veteran 
testified that he had had to limit his work as a 
telecommunications specialist due to an increase in the 
frequency of his bouts of diarrhea.  He added that he carried 
an extra change of clothing in case of emergency situations.  

The veteran reported having bouts of diarrhea on average 3 to 
4 times per week, without warning, day or night.  He 
testified that he took medication for his GERD symptoms and 
that his doctors had explained that there might be a 
correlation between the GERD and the irritable colon 
condition.  


II.  Legal Analysis

At the outset, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, in light of the development and the favorable action 
taken hereinbelow, the veteran is not prejudiced thereby and 
no further assistance in developing the facts pertinent to 
his claim is required.  In this case, the Board finds that 
there is sufficient evidence of record to decide his claim 
properly.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2001), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran's service-connected irritable colon syndrome is 
rated as 10 percent disabling under the provisions of 
Diagnostic Code 7319.  

Under this Diagnostic Code, a noncompensable evaluation is 
assigned where the syndrome is mild, with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  

Moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress warrant a 10 percent 
evaluation.  

A 30 percent is assigned for severe symptoms, with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

The Board finds that the evidence in this cases serves to 
establish that the veteran's gastrointestinal symptoms more 
nearly approximate a level of impairment consistent with that 
of severe disability.  The medical evidence shows that the 
veteran suffers from severe bouts of diarrhea with crampy 
pain several times per week.  

In addition, the veteran also suffers from GERD manifested by 
epigastric burning and discomfort associated with eating.  
The veteran's GERD requires moderate to large amounts of 
proton pump inhibitors for symptomatic control.  

Importantly, the Board finds the veteran's hearing testimony 
regarding the extent of his gastrointestinal symptoms to be 
credible.  As such, the Board has relied on the veteran's 
testimony regarding the frequency of the attacks of diarrhea 
to determine the most appropriate rating.  

The evidence in the claims file shows that the veteran has 
suffered with irritable colon syndrome for many years, and 
the Board finds that he is experiencing increasingly severe 
episodes of diarrhea.  The veteran has testified that he is 
in more or less constant abdominal distress.  This clinical 
picture is more nearly consistent with that warranting a 30 
percent rating under Diagnostic Code 7319.  

Accordingly, the Board concludes that an increased rating of 
30 percent is assignable for the service-connected irritable 
colon syndrome.  

However, a rating in excess of 30 percent is not warranted in 
this case.  The medical evidence in this regard does not show 
that the veteran's overall gastrointestinal manifestations 
reflect a predominant disability picture that includes 
findings of material weight loss, hematemesis, melena, anemia 
or severe impairment of health.   



ORDER

An increased rating of 30 percent for the service-connected 
irritable colon syndrome is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

